Name: Council Regulation (EEC) No 1010/83 of 27 April 1983 laying down for 1983 certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Sweden
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 4 . 83 Official Journal of the European Communities No L 115 / 21 COUNCIL REGULATION (EEC) No 1010/ 83 of 27 April 1983 laying down for 1983 certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Sweden THE COUNCIL OF THE EUROPEAN COMMUNITIES, the other Party within its fishing zone in the Kattegat seawards of three nautical miles from the coast and in certain parts of 0resund and the Baltic Sea up to the base-lines , without quantitative limitations , Whereas the interim regime laid down in Regulation (EEC) No 179 / 83 authorizing fishing by Swedish vessels in the Community fishery zone, which expires on 30 April 1983 , should be replaced by a definitive regime for 1983 in accordance with the arrangements negotiated between the Community and Sweden ; HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 170 / 83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ( ! ), and in particular Articles 3 and 11 thereof, Having regard to the proposal from the Commission, Whereas in accordance with the procedure provided for by the Fisheries Agreement between the European Economic Community and the Government of Sweden ( 2 ), and in particular Articles 2 and 6 thereof, the Community and Sweden have held consultations concerning their mutual fishing rights for 1983 and the management of common biological resources ; Whereas , in the course of these consultations , the delegations agreed to recommend to their respective authorities fixing certain fishing quotas for 1983 for the vessels of the other party ; Whereas the Council approved in principle the results of these consultations by adopting on 25 January 1983 Regulation (EEC) No 179 / 83 laying down certain interim measures for the conservation and management of fishery resources applicable to vessels flying the flag of Sweden ( 3 ); Whereas the Agreement of 19 December 1966 between Denmark, Norway and Sweden on mutual access to fishing in Skagerrak and Kattegat provides that each Party shall grant access to fishing by vessels of the other Parties within its fishing zone in Skagerrak and part of Kattegat seawards of four nautical miles from the base-lines , without quantitative limitations ; Whereas the Convention of 31 December 1932 between Denmark and Sweden concerning fishing conditions in the maritime waters bordering on both Parties provides that each Party shall grant access to fishing by vessels of Article 1 1 . Fishing by vessels flying the flag of Sweden in the 200-nautical-mile zone of the Member States in the North Sea , Skagerrak, Kattegat , the Baltic Sea , the Labrador Sea , Davis Strait , Baffin Bay and the Atlantic Ocean north of 43 ° N shall be authorized until 31 December 1983 for the species referred to in Annex I within the geographical and quantitative limits laid down therein and in accordance with the provisions laid down in this Regulation . 2 . Notwithstanding the provisions of paragraph 1 , fishing by vessels flying the flag of Sweden is authorized without quantitative limits in the Skagerrak, Kattegat and 0resund . 3 . For the purposes of this Regulation :  the Skagerrak is the area limited in the west by a line drawn from the lighthouse of Hanstholm to the lighthouse of Lindesnes and in the south by a line drawn from the Skagen lighthouse to the lighthouse of Tistlarna and from there to the nearest coast of Sweden ,  the Kattegat is the area limited in the north by a line drawn from Skagen lighthouse to the lighthouse of Tistlarna and from there to the nearest coast of Sweden and in the south by a line drawn from Hasenore Head to Gniben Point , from Korshage to Spodsbjerg, and from Gilbjerg Head to the Kullen ,  0resund is the area limited in the north by a line drawn from Gilbjerg Point to the Kullen and in the (&gt;) OJ No L 24 , 27 . 1 . 1983 , p. 1 . ( 2 ) OJ No L 226 , 29 . 8 . 1980 , p. 2 . ( 3 ) OJ No L 24 , 27 . 1 . 1983 , p. 89 . No L 115 / 22 Official Journal of the European Communities 30 . 4 . 83 south by a line drawn from the lighthouse of Stevns to the lighthouse of Falsterbo . 4 . Fishing authorized under paragraphs 1 and 2 shall be limited to the parts of the 200-nautical-mile fishing zone lying seawards of 12 nautical miles from the base-lines from which the fishing zones of Member States are measured , with the following exceptions : ( a ) fishing in Skagerrak is authorized seawards of four nautical miles from the base-lines of Denmark ; ( b ) fishing in Kattegat is authorized seawards of three nautical miles from the coast of Denmark; ( c) fishing in the Baltic Sea is authorized seawards of three nautical miles from the base-lines of Denmark; (d ) fishing in 0resund is authorized within the areas and in accordance with the conditions set out in Annex II . 5 . Notwithstanding paragraph 1 , unavoidable by-catches of a species for which no quota is established in a zone shall be permitted within the limits fixed in the conservation measures in force in the zone concerned . 6 . By-catches in a given zone of a species for which a quota is established in that zone shall be counted against the quota concerned . where the conditions set out in the licence are observed . 2 . Licences shall be issued for the purposes of paragraph 1 subject to the condition that the number of licences valid at any time during a given month shall not exceed :  39 for fishing cod and herring in the Baltic Sea ,  two for fishing ling in ICES sub-area IV and division VI a ) (North of 56 ° 30' N),  13 for fishing herring in ICES division IV a) and b )  three for fishing Norway pout and sand-eel in ICES sub-area IV .  10 for fishing in ICES sub-area IV all species referred to in Annex I other than herring , ling, Norway pout and sand-eel . 3 . The total number of active fishing days for all vessels licensed to fish for herring in the North Sea shall not exceed 90 . 4 . Licences for fishing herring in the North Sea shall not be issued before the conditions laid down in Annex I have been fulfilled . 5 . When an application for a licence is submitted to the Commission, the following information shall be supplied: ( a) name of the vessel ; ( b ) registration number ; ( c ) external identification letters and numbers ; (d ) port of registration; (e) name and address of the owner or charterer ; ( f) gross tonnage and overall length ; (g ) engine power ; (h ) call sign and radio frequency ; ( i ) intended method of fishing; ( j ) intended area of fishing; (k) species for which it is intended to fish ; ( 1 ) period for which a licence is requested . 6 . Each licence shall be valid for one vessel only . When several vessels are taking part in the same fishing operation , each vessel shall be in possession of a licence . 7 . Licences may be cancelled with a view to issuing new licences . Cancellation shall take effect from the date of the surrender of the licence to the Commission . Article 2 1 . Vessels fishing under the quotas established in Article 1 shall comply with the conservation and control measures and all other provisions governing fishing in the zones referred to in that Article . 2 . Vessels referred to in paragraph 1 shall keep a log-book in which the information specifed in Annex III is to be entered . 3 . Vessels referred to in paragraph 1 shall transmit to the Commission , according to the rules set out in Annex IV , the information specified in that Annex . 4 . The registration letters and numbers of the vessels referred to in paragraph 1 must be clearly marked on the bow of the vessels on both sides . Article 3 1 . Fishing within ICES sub-areas IV and VI and ICES divisions III c) and d) under the quotas established in Article 1 shall be permitted only where a licence issued by the Commission on behalf of the Community at the request of the Swedish authorities is held on board and 30 . 4 . 83 NoL 115 / 23Official Journal of the European Communities the Commission of the name of the vessel involved and of any action they have taken. Article 7 Quantities fished under Regulation (EEC) No 179 / 83 will be deducted from the quotas laid down in this Regulation . Article 8 Regulation (EEC) No 179 / 83 is hereby repealed . Article 9 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . New licences shall take effect from the first of the month following that in which they are issued . 8 . Licences issued in pursuance of Regulation (EEC) No 179 / 83 shall remain valid until 31 December 1983 if so requested by the Swedish authorities . Article 4 Only long-liners shall be authorized to fish for ling . Article 5 The competent authorities of the Member States shall take appropriate steps , including the regular inspection of vessels , to ensure that this Regulation is enforced . Article 6 Where an infringement is duly found to have taken place , the Member States shall , without delay , inform It shall apply from 25 January to 31 December 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 27 April 1983 . For the Council The President I. KIECHLE No L 115 /24 Official Journal of the European Communities 30 . 4 . 83 ANNEX I Fishing quotas Species Area within which fishing is authorized Quantity (tonnes ) Cod ICES UI c), d) 2 000 ICES IV 150 Haddock ICES IV 400 Whiting ICES IV 20 Norway pout / sand-eel ICES IV 300 Herring ICES III c), d) 1 000 ICES IV a), b ) 700 ( ») Ling ICES IV, VI a) ( 2 ) 200 0 ) This quota will only be effective in the event that the Community allows fishing for herring by Community vessels in those areas and from the date on which this authorization takes effect . ( 2 ) North of latitude 56 ° 30' N. ANNEX II 1 . Inside a depth of 7 m, only the following are allowed : ( a ) fishing by net for herring; and (b) fishing by lines in the months of July to October inclusive . 2 . Outside a depth of 7 m, fishing by trawl or seine is prohibited south of a line from Ellekilde Hage to Lerberget . 3 . Notwithstanding paragraph 2 , fishing is allowed on the Middelgrunden by 'agnvod' which does not measure more than 7,5 m between 'armspidserne'. 4 . North of the line referred to in paragraph 2 , fishing by trawl or Danish seine is allowed up to three nautical miles from the coast . ANNEX III The following details are to be entered in the log-book after each haul : 1 . the quantity ( in kilograms) of each species caught; 2 . the date and the time of the haul; 3 . the geographical position in which the catches were made; 4 . the fishing method used; 5 . all radio messages sent in conformity with Annex IV . 30 . 4 . 83 Official Journal of the European Communities No L 115 / 25 ANNEX IV 1 . The information to be transmitted to the Commission and the timetable for its transmission is as follows : 1.1 . On each occasion the vessel enters the 200-nautical-mile fishing zone off the coasts of the Member States of the Community which is covered by Community rules on fisheries : ( a ) the information specified under 1.4 below; (b ) the quantity ( in kilograms) of each species of fish in the hold: ( c ) when and where fishing is to commence . If the fishing operation requires more than one entry into the Community fisheries zone on any given day , a single communication on first entering the zone will be sufficient . 1.2 . On each occasion the vessel leaves the 200-nautical-mile fishing zone off the coasts of the Member States of the Community which is covered by Community rules on fisheries : ( a ) the information specified under 1.4 below : (b ) the quantity ( in kilograms) of each species of fish in the hold: ( c) the quantity ( in kilograms) of each species caught since the previous transmission: (d) the ICES division in which the catches were taken ; (e ) the quantity ( in kilograms ) of each species transferred to other vessels since the vessel entered the Community fishing zone and the identification of the vessel to which the transfer was made; ( f) the quantity ( in kilograms) of each species landed in a port of the Community since the vessel entered the Community fishing zone . If the fishing operation requires more than one exit from the Community fisheries zone on any given day , a single communication on the last exit will be sufficient . 1.3 . At three-day intervals , commencing on the third day after the vessel first enters the Community zones when fishing for herring in the North Sea and at weekly intervals , commencing on the seventh day after the vessel first enters the Community zones when fishing for all species other than North Sea herring. (a ) the information specified under 1.4 below; (b ) the quantity ( in kilograms) of each species caught since the previous transmission ; (c) the ICES division in which the catches were made; (d) when fishing for herring in the North Sea , the number of active fishing days . 1.4 . ( a ) the name, call sign , identification numbers and letters of the vessel and the name of its master ; ( b ) the licence number if the vessel is under licence; (c ) the serial number of the message ; (d ) identification of the type of message; (e ) the date , the time and the geographical position of the vessel . No L 115 / 26 Official Journal of the European Communities 30 . 4 . 83 2.1 . The information specified under point 1 shall be transmitted to the Commission of the European Communities in Brussels (telex address 24189 FISEU-B) via one of the radio stations listed under point 3 below and in the form specified under point 4 . 2.2. If it is impossible for reasons offorce majeure for the message to be transmitted by the vessel , it may be transmitted on the vessel's behalf by another vessel . 3 . Name of radio station Call sign of radio station OXP OXB DAF DAK DAH DAL DAI DAM DAJ DAN PCH OST GNF GKZ GCC GKR GPK GLV GIL GNI GND GKA GKB GKC GLD EJK EJM FFB FFU FFO FFC Skagen BlÃ ¥vand Norddeich Scheveningen Oostende North Foreland Humber Cullercoats Wick Portpatrick Anglesey Ilfracombe Niton Stonehaven Portishead Land's End Valentia Malin Head Boulogne Brest Saint-Nazaire Bordeaux-Arcachon Prins Christians Sund JulianehÃ ¥b GodthÃ ¥b Holsteinsborg Godhavn Stockholm GÃ ¶teborg RÃ ¶nne OZN OXF OXI OYS OZM Central GodthÃ ¥b SOJ SOG OYE 4 . Form of communications The information specified under point 1 shall contain the following elements which shall be given in the following order :  name of vessel ,  call sign ,  external identification letters and numbers ,  serial number of the message for the voyage in question ,  indication of the type of message according to the following code:  message when entering the Community zone: 'IN',  message when leaving the Community zone: 'OUT',  weekly message: 'WKL',  three-day message: '2 WKL', 30 . 4 . 83 Official Journal of the European Communities No L 115 / 27  the geographical position ,  the ICES division in which fishing is expected to commence,  the date on which fishing is expected to commence ,  the quantity ( in kilograms) of each species of fish in the hold using the code mentioned in point 5 below.  the quantity ( in kilograms ) of each species caught since the previous transmission using the code mentioned in point 5 below.  the ICES division in which the catches were made,  the quantity ( in kilograms) of each species transferred to other vessels since the previous transmission ,  the name and call sign of the vessel to which the transfer was made .  the quantity ( in kilograms ) of each species landed in a port of the Community since the previous transmission ,  name of the master . 5 . The code to be used to indicate the quantities of fish on board as mentioned in point 4 above: A. Deep-water prawn (Pandalus borealis), B. Hake (Merluccius merluccius), C. Greenland halibut (Reinhardtius hippoglossoides ), D. Cod (Gadus morhua), E. Haddock (Melanogrammus aeglefinus), F. Halibut (Hippoglossus hippoglossus), G. Mackerel (Scomber scombrus), H. Horse mackerel (Trachurus trachurus ), I. Round-nose grenadier (Coryphaenoides rupestris ), J. Saithe (Pollachius virens ), K. Whiting (Merlangus merlangus ), L. Herring (Clupea harengus), M. Sand-eel (Ammodytes spp .), 1 N. Sprat (Clupea sprattus), O. Plaice (Pleuronectes platessa ), P. Norway pout (Trisopterus esmarkii ), Q. Ling (Molva molva), R. . Other, S. Shrimp (Penae.idae), T. Anchovy (Engraulis encrassicholus ), U. Redfish (Sebastes spp .), V. American plaice (Hypoglossoides platessoides), W. Squid (Illex ), X. Yellowtail (Limanda ferruginea), Y. Blue whiting (Gadus poutassou), Z. Tuna (Thunnidae), No L 115 / 28 Official Journal of the European Communities 30 . 4 . 83 AA. Blue ling (Molva dypterygia ), BB . Tusk (Brosme brosme), CC. Dogfish (Scyliorhinus retifer), DD. Basking shark (Cetorhindae), EE . Porbeagle (Lamna nasus ), FF . Squid loligo (Loligo vulgaris ), GG. Ray's bream (Brama brama), HH. Sardine (Sardina pilchardus).